Title: To Benjamin Franklin from a Committee of the Managers of the Philadelphia Silk Filature, 17 November 1772
From: Managers of the Philadelphia Silk Filature
To: Franklin, Benjamin


Dear Friend
Philadelphia 17th: Novr. 1772
The new Elected Managers of the Filature met last Evening with a View of acknowledging thy late letters but found the Catharine Captain Sutton would depart so suddenly, that there was not Time, and therefore requested us to ask their excuse for the delay. And to forward said Captain Sutton’s Bill of Loading for two Trunks of Silk, the Produce of this Year, with a Certificate from our Custom House to recover Bounty. Their request is that thou will Employ our Friend Freeman, in Gracious Street, or any other Person thee may think will transact the business in the best way. Also “ The Managers request thy Acceptance of four pounds of the Silk now sent of such a quality as will suit the purpose thee may chuse to put it to best.”
We are sensible how much the promoters of the Culture of Silk are Obliged to Doctor Franklin for the trouble he has taken in the business; in their behalf, we thankfully Acknowledge it, and remain with perfect Esteem, his Assured ready Friends
Abel JamesBenjn. Morgan
Benjamin Franklin Esquire.
